Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 12/09/2021.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract and claims 14, 15, 19 and 20 has been amended.  Claims 21-39 have been canceled.  Claims 1-20 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 12/09/2021 with respected to the rejection of Park Hyun-Kook have been fully considered and are persuasive (see pages 9-10 of an amendment filed 12/09/21).  The rejection of Park Hyun-Kook has been withdrawn.
Allowable Subject Matter
3.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Park Hyun-Kook, Oh Eun-Chu and Kang Sang-Beom taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “a write driver applying a write pulse to a selected memory cell arranged in a region where a selected word line intersects with a selected bit line; and after the applying the write pulse, the write driver applying a dummy pulse to at least one unselected memory cell, wherein the at least one unselected memory cell is connected to at least one of the selected word line, the selected bit line, a first word line adjacent to the selected word line, and a first bit line adjacent to the selected bit line” in a method of programming a resistive memory device as claimed in the independent claim 1.  Claims 2-15 are also allowed because of their dependency on claim 1; or
Per claim 16: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “in response to a second write command, the write driver applying a set write pulse to a second selected memory cell arranged in a region where a second selected word line intersects with a second selected bit line; and after the applying the set write pulse, the write driver applying a second dummy pulse to at least one second unselected memory cell connected to at least one of the second selected word line, the second selected bit line, a second word line adjacent to the second selected word line, and a second bit line adjacent to the second selected bit line, wherein a number of first unselected memory cells is greater than a number of second unselected memory cells” in a method of programming a resistive memory device as claimed in the independent claim 16.  Claims 17-18 are also allowed because of their dependency on claim 16; or
Per claim 19: there is no teaching, suggestion, or motivation for combination in the prior art to “a write/read circuit in the peripheral circuit region, wherein during a write operation on a selected memory cell of the plurality of memory cells the write/read circuit  in a resistive memory device as claimed in the independent claim 19.  Claim 20 is also allowed because of its dependency on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.